Exhibit 10.1

[LOGO]

Metavante (R)



AMENDMENT TO OUTSOURCING AGREEMENT

 

THIS AMENDMENT

("Amendment") amends the Outsourcing Agreement dated July 1, 1999, as amended,
by and between

First Midwest Bancorp, Inc. ("Customer'), and Marshall & Ilsley Corporation,
acting through its division, M&I Data Services (the "Agreement"). Subsequent to
the effective date of the Agreement, Marshall & Ilsley Corporation assigned the
Agreement to Metavante Corporation ("Metavante"), which assumed all of the
rights and obligations of Marshall & Ilsley Corporation under the Agreement.
This Amendment is made as of this 14th day of May, 2004 (the "Effective Date"),
by and between the undersigned parties, and does hereby alter, amend and modify
the Agreement and supersedes and takes precedence over any conflicting
provisions contained in the Agreement. All other terms and conditions contained
in the Agreement shall continue in full force and effect. Except as set fourth
herein, all capitalized terms not defined herein shall have the same meaning and
given to them in the Agreement.





 

FOR GOOD AND VALUABLE CONSIDERATION,

the receipt and sufficiency of which are hereby acknowledged, the undersigned
parties agree as follows:







Amendment to the Agreement.









1.

Services. All Services provided under the Agreement from and after the Effective
Date of this Amendment are defined in Exhibit A attached hereto and made a part
hereof. All Services shall be performed in accordance with the terms of this
Amendment and all documentation published by Metavante describing such Services.
In the event that the parties mutually agree upon additional Services or
modifications to existing Services, the parties shall execute an amendment to
the Agreement detailing the scope of the additional Services, related
specifications and warranties, pricing terms, and any other terms relevant to
such additional Services. All new Services shall be performed in accordance with
the documentation published by Metavante describing such Services except to the
extent the applicable amendment specifies other standards.









2.

Fees. Schedule 8.1 of the Agreement and all previous amendments to the Agreement
pertaining to fees are hereby amended, superseded and replaced by the Fee
Schedule attached hereto as Exhibit B. Notwithstanding anything to the contrary
in the Agreement, the prices and rates specified in the Fee Schedule shall apply
effective as set forth in Exhibit B through the remainder of the Term of
Agreement.









3.

Pursuant to Section 1.2 JJ, "Term" and Section 2.1, Initial Term, of the
Agreement, the parties hereby agree that the Agreement shall e extended to June
30, 2014, unless earlier terminated pursuant to the terms of the Agreement (as
Amended).









4.

Section 18.1, Account Representatives, shall be deleted in its entirety.









5.

Section 22.20, IBS Software Purchase, shall be deleted in its entirety.









6.

Exhibit D, Special Considerations, attached hereto and made a part hereof, shall
be added as a new schedule to the Agreement.









7.

Schedule 11.1, Termination Fee Schedule, of the Agreement is hereby deleted in
its entirety and replaced with the Termination Fee Schedule attached as Exhibit
E hereto.









8.

Schedule 9.1 of the Agreement, and any amendments thereto, is hereby deleted in
its entirety and replaced by the Master Service Level Schedule attached as
exhibit F hereto.









9.

The "ARGO Solution" is defined as all functionality comprising the ARGO Suite as
of the date of this Amendment, as well as additional functionality released by
ARGO in the future if made a part of the Suite.









10.

Customer desires to receive and Metavante agrees to provide Wealth Management
Services, as more fully described on the attached Exhibit G. Customer agrees to
pay Metavante for the Wealth Management Services in accordance with Exhibit G2
attached. Notwithstanding anything to the contrary, Customer shall only be
required to receive Wealth Management Services for a term of three (3) years
from the initial date of receipt of the Wealth Management Services.

1



--------------------------------------------------------------------------------





Further, any agreement Customer shall have with its customers with regard to
these Services, shall include the language attached as Exhibit G3.







Confidential Treatment.

Customer understands and agrees that information set forth in the Exhibits to
this Amendment contains Confidential Information of Metavante. Therefore,
Customer agrees as follows:





a.

Customer shall not file the Agreement or this Amendment with the U.S. Securities
and Exchange Commission (the "SEC') unless such filing is required under Item
601 of Regulation S-K.





b.

In the event that this Amendment must be filed by Customer with the SEC under
Regulation S-K, Customer shall take all actions necessary to obtain confidential
treatment of the Exhibits to this Amendment in accordance with Rule 406 under
the Securities Act of 1933. Specifically, and without limitation, Customer shall
omit the Exhibits from the material filed with the SEC and, in lieu thereof,
shall indicate in the appropriate place in the material filed that the
confidential information has been so omitted and filed separately with the SEC.
Customer shall file the Exhibits separately in accordance with the requirements
of Rule 406 to maintain the confidentiality of the documents, and file an
application making an objection to the disclosure of these materials. If the SEC
denies the application, Customer will seek review of the decision under Rule
431.





New Services.

Any Services requested by Customer, which are not specifically priced as of the
date of this Agreement shall be considered New Services, and will be charged
according to Metavante's then current prices, unless otherwise agreed to by the
parties.





Continuance of Agreement.

Except as amended herein, the conditions and terms of the Agreement shall remain
in full force and effect.





Binding Agreement.

The parties hereto acknowledge that each has read this amendment, understands
it, and agrees to be bound by its terms and conditions as stated herein.





Miscellaneous.

Capitalized terms used in this Amendment, which are not otherwise defined
herein, shall have the meanings ascribed thereto in the Agreement.





IN WITNESS HEREOF

, the parties hereto, through their duly authorized officers and agents, hereby
execute this Amendment on the date before written.





METAVANTE CORPORATION ("Metavante")







By:

/s/ PAUL T. DANOLA





Name:

Paul T. Danola



Title:

Executive Vice President





Financial Technology Services and Wealth Management











By:

/s/ JAMES R. GESCHKE





Name:

James R. Geschke



Title:

Senior Vice President and General Manager





Financial technology Services and





Customer Relationship Management















FIRST MIDWEST BANCORP, INC. ("Customer")









By:

/s/ KENT S. BELASCO





Name:

KENT S. BELASCO





Title:

EVP/CIO





 

2



--------------------------------------------------------------------------------



 

Outsourcing Agreement

By and Between

First Midwest Bancorp, Inc.

and

Marshall & Ilsley Corporation
acting through its division
M&I Data Services

dated as of
July 1, 1999



 

 

 

 

 

3



--------------------------------------------------------------------------------





Table of Contents

       

Section

Heading

Page

 

Section 1.

Definitions

9





 

Section 1.1.

Background

9

 

Section 1.2.

Definitions

9

 

Section 1.3.

References

13

 

Section 1.4.

Interpretation

13

     

Section 2.

Term

13









 

Section 2.1.

Initial Term

13

 

Section 2.2.

Extensions

13

       

Section 3.

Appointment

14









 

Section 3.1.

Performance by M&I Affiliates or Subcontractors

14

 

Section 3.2.

Third Party Products/Services

14

 

Section 3.3.

Proper Instructions

14

       

Section 4.

Conversion Intentionally Omitted, Applies to New
Customers Only


14

       

Section 5.

Banking Application Services

14









 

Section 5.1.

ADP Services

14

 

Section 5.2.

New Services

14

 

Section 5.3.

Automated Clearing House Services

14

 

Section 5.4.

Trust Services

14

       

Section 6.

Retail Delivery Systems and Services

15









 

Section 6.1.

Branch Automation Systems

15

       

Section 7.

EFD Processing Services

15









 

Section 7.1.

EFD Services

15

       

Section 8.

Fees

15









 

Section 8.1.

Fee Structure

15

 

Section 8.2.

EFD Services

15

 

Section 8.3.

Training and Education

15

 

Section 8.4.

Excluded Costs

16

 

Section 8.5.

Disputed Amounts

16

 

Section 8.6.

Terms of Payment

16

4



--------------------------------------------------------------------------------





 

Section 8.7.

Modification of Terms and Pricing

16

       

Section 9.

Performance Warranty/Exclusive Remedy/Disclaimer
of all Other Warranties


16









 

Section 9.1.

Performance Warranty

16

 

Section 9.2.

Performance Warranty Exclusions

16

 

Section 9.3.

Notice of and Correction of Defects

16



Section 9.4.

Disclaimer of All Other Warranties

17

 

Section 9.5.

Backup Remedy

17

       

Section 10.

Modification or Partial Termination

17

         

Section 10.1.

Modifications to Services

17

 

Section 10.2.

Partial Termination by M&I

17

 

Section 10.3.

Partial Termination by Customer

17

 

Section 10.4.

Ownership and Proprietary Rights

18

 

Section 10.5.

Millennium Modifications

18

       

Section 11.

Termination

18

         

Section 11.1.

Early Termination

18

 

Section 11.2.

For Cause

18

 

Section 11.3.

For Insolvency

18

 

Section 11.4.

For Force Majerue

19

       

Section 12.

Services Following Termination

19

         

Section 12.1.

Termination Assistance

19

 

Section 12.2.

Continuation of Services

19

       

Section 13.

Limitations of Liability/Maximum Damages Allowed

19

         

Section 13.1.

Equitable Relief/Customer Damages

19

 

Section 13.2.

Exclusion of Incidental and Consequential Damages

20

 

Section 13.3.

Maximum Damages Allowed

20

 

Section 13.4.

Statue of Limitations

20

 

Section 13.5.

Economic Loss Waiver

20

 

Section 13.6.

Liquidated Damages

20

 

Section 13.7.

Essential Elements

20

       

Section 14.

Insurance and Indemnity

21

         

Section 14.1.

Insurance

21

 

Section 14.2.

Indemnity

21

 

Section 14.3.

Identification Procedures

21

7



--------------------------------------------------------------------------------





Section 15.

Dispute Resolution

22

         

Section 15.1.

Representatives of Parties

22

 

Section 15.2.

Continuity of Performance

22

       

Section 16.

Representations and Warranties

22

         

Section 16.1.

By M&I

22

 

Section 16.2.

By Customer

23

       

Section 17.

Confidentiality and Ownership

23

         

Section 17.1.

Customer Data

23

 

Section 17.2.

M&I Systems

23

 

Section 17.3.

Confidential Information

23

 

Section 17.4.

Obligations of the Parties

24

 

Section 17.5.

Security

24

       

Section 18.

Management of Project

24

         

Section 18.1

Account Representatives

24

 

Section 18.2

Reporting and Meetings

24

 

Section 18.3

Development Projects and Technical Support

24

       

Section 19.

Regulatory Compliance

25

       

Section 20.

Disaster Recovery

26

         

Section 20.1

Services Continuity Plan

26

 

Section 20.2

Relocation

26

 

Section 20.3

Resumption of Services

26

 

Section 20.4

Annual Test

26

       

Section 21.

General Terms and Conditions

26

         

Section 21.1

Transmission of Data

26

 

Section 21.2

Equipment and Network

26

 

Section 21.3

Reliance on Data

27

 

Section 21.4

Data Backup

27

 

Section 21.5

Balancing and Controls

27

 

Section 21.6

Use of Services

27

 

Section 21.7

Regulatory Assurances

27

 

Section 21.8

IRS Filing

28

 

Section 21.9

Affiliates

28

 

Section 21.10

Future Acquisitions

28

8



--------------------------------------------------------------------------------





Section 22.

Miscellaneous Provisions

29

         

Section 22.1

Governing Law

29

 

Section 22.2

Entire Agreement: Amendments

29

 

Section 22.3

Assignment

29

 

Section 22.4

Relationship of Parties

30

 

Section 22.5

Notices

30

 

Section 22.6

Headings

30

 

Section 22.7

Counterparts

30

 

Section 22.8

Waiver

30

 

Section 22.9

Severability

30

 

Section 22.10

Attorneys' Fees and Costs

31

 

Section 22.11

Financial Statements

31

 

Section 22.12

Publicity

31

 

Section 22.13

Solicitation

31

 

Section 22.14

No Third Party Beneficiaries

31

 

Section 22.15

Force Majeure

31

 

Section 22.16

Construction

31

 

Section 22.17

Waiver of Jury Trial

31

 

Section 22.18

Showcase

32

 

Section 22.19

Finders' Fee

32

 

Section 22.20.

IBS Software Purchase

32



 

Schedule 5.1

--

ADP Services Schedule

Schedule 5.3

--

ACH Services Terms and Conditions

Schedule 5.4

--

Trust Services

Schedule 7.1

--

EDF Services

Schedule 8.1

--

Fee Schedule

Schedule 9.1

--

ADP Performance Standards

Schedule 11.1

--

Termination Fee

Schedule 18.1

--

Account Representatives

           

Exhibit A

--

Attorney-in-Fact Appointment

Exhibit B

--

Affidavit



9



--------------------------------------------------------------------------------





 

Outsourcing Agreement

This Outsourcing Agreement ("Agreement") is made as of the 1st day of July,
1999, by and between First Midwest Bancorp, Inc., a Delaware corporation
("Customer") and Marshall & Ilsley Corporation, a Wisconsin corporation, acting
through its division, M&I Data Services ("M&I").

In consideration of the payments to be made and services to be performed
hereunder, the parties agree as follows:

Section 1. Definitions.

Section 1.1. Background. This Agreement is being made and entered into with
reference to the following facts:

A. Customer provides systems development and operations, data processing,
telecommunications and other information technology services for itself, and on
behalf of its customers.

B. M&I is a provider of data processing, systems development and operations,
corporate support and item processing, home banking, internet banking, retail
delivery services, trust data processing, and other services. M&I desires to
perform for Customer the outsourcing services described in this Agreement.

C. M&I currently provides data processing services to Customer under a prior
agreement and the parties desire to continue the relationship under this
Agreement. This Agreement documents the terms and conditions under which
Customer agrees to purchase and M&I agrees to provide the Services.

Section 1.2. Definitions. The following terms shall have the meaning ascribed to
them in this Section 1.2:

A. "Account Representative" shall have the meaning set forth in Section 18.1.

B. "ADP Services" shall mean the Accounts Data Processing Services set forth in
attached Schedule 5.1.

C. "Affiliate" shall mean, with respect to a party, any Entity at any time
Controlling, Controlled by or under common Control with, such party.

10



--------------------------------------------------------------------------------



D. "Branch Automation Agreement" shall mean the PCTeller License between M&I and
Customer relating to the license and implementation of M&I's proprietary branch
automation software.

E. "Change in Control" shall mean any event or series of events by which (i) any
person or entity or group of persons or entities shall acquire Control of
another person or entity or (ii) in the case of a corporation, during any period
of 12 consecutive months commencing before or after the date hereof, individuals
who at the beginning of such 12-month period were directors of such corporation
shall cease for any reason to constitute a majority of the board of directors of
such corporation.

F. "Confidential Information" shall have the meaning set forth in Section 17.3
of this Agreement.

G. "Contract Year" shall mean successive periods of twelve months, the first of
which shall commence on the Effective Date.

H. "Control" shall mean the direct or indirect ownership of over 50% of the
capital stock (or other ownership interest, if not a corporation) of any Entity
or the possession, directly or indirectly, of the power to direct the management
and policies of such Entity by ownership of voting securities, by contract or
otherwise. "Controlling" shall mean having Control of any Entity and
"Controlled" shall mean being the subject of Control by another Entity.

I. "Core Services" shall mean services provided by M&I's Deposit System, Loan
System and Customer Information System.

J. "Customer" shall mean Customer and all Affiliates of Customer for whom M&I
agrees to provide Services under this Agreement.

K. "Customer Data" shall have the meaning set forth in Section 17.1 of this
Agreement.

L. "Damages" shall mean all direct, actual and verifiable losses, liabilities,
damages and claims and related costs and expenses (including reasonable
attorneys' fees and court costs, costs of investigation, litigation, settlement,
judgment, interest and penalties). M&I understands and agrees that Damages
recoverable by Customer shall include (a) Customer's reasonable costs and
expenses of conversion to another provider: and (b) the unearned portion of any
license fee paid by Customer to M&I to license any M&I owned software, provided
that Customer returns to M&I all copies of the software and deletes the software
from Customer's systems. Customer understands and agrees that, for purposes of
the foregoing, software license fees will be earned by M&I on a straight line
basis from the date of the applicable license agreement through the later of (i)
the last day of the Initial Term of the Agreement, or (ii) the date falling four
(4) years after the date of the applicable license agreement.

11



--------------------------------------------------------------------------------



M. "Effective Date" shall mean the date first set forth above.

N. "Effective Date of Termination" shall mean the last day on which M&I provides
the Services to Customer (including any Termination Assistance).

O. "Eligible Provider" shall have the meaning as set forth in Section 3.1 of
this Agreement.

P. "Entity" means an individual or a corporation, partnership, sole
proprietorship, limited liability company, joint venture or other form of
organization, and includes the parties hereto.

Q. "Estimated Remaining Value" shall mean the number of calendar months
remaining between the Effective Date of Termination and the last day of the
contracted-for Term, multiplied by the average of the monthly Fees (but in any
event no less than the Monthly Base Fee) payable by Customer during the twelve
(12) month period prior to the event giving rise to termination rights under
this Agreement. In the event the Effective Date of Termination occurs prior to
expiration of the First Contract Year, the estimated monthly fees set forth in
the Fee Schedule shall be substituted for the average monthly fees described in
the preceding sentence.

R. "Expenses" shall mean any and all reasonable and direct expenses incurred by
M&I for any postage, supplies, materials, travel and lodging provided to or on
behalf of Customer under this Agreement.

S. "Federal Regulator" shall have the meaning set forth in Section 21.1.

T. "Fee Schedule" shall have the meaning set forth in Section 8.1 of this
Agreement.

U. "Initial Services" shall mean those Services requested by Customer from M&I
under this Agreement prior to the Commencement Date. The Initial Services
requested as of the Effective Date are set forth in the schedules attached
hereto, which shall be modified to include any additional services requested by
Customer during the Conversion Period.

V. "Initial Term" shall have the meaning set forth in Section2.1 of this
Agreement.

W. "Legal Requirements" shall have the meaning set forth in Section 19(A) of
this Agreement.

X. "LU" shall have the meaning as set forth in Section 8.4 of this Agreement.

Y. "M&I Proprietary Materials and Information" shall mean the M&I Software and
all source code, object code, documentation (whether electronic, printed,

12



--------------------------------------------------------------------------------



written or otherwise), working papers, non-customer data, programs, diagrams,
models, drawings, flow charts and research (whether in tangible or intangible
form or in written or machine readable form), and all techniques, processes,
inventions, knowledge, know-how, trade secrets (whether in tangible or
intangible form or in written or machine readable form), developed by M&I prior
to or during the Term of this Agreement, and such other information relating to
M&I or the M&I Software that M&I identifies to Customer as proprietary or
confidential at the time of disclosure.

X "M&I Software" shall mean the software owned by M&I and used to provide the
Services.

AA. "Millennium Ready" shall mean the ability of the M&I Software to accurately
process date/time data (including calculating, compare and sequence) from, into
and between the years 1999 and 2000, including leap year calculations, to the
extent that other information technology, used in combination therewith,
properly exchanges date/time data with the M&I Software.



BB. "New Services" shall mean any services which are not included in the Initial
Services. Upon mutual agreement of the parties, New Services shall be included
in



CC. "Operations Center" shall mean the datacenter used by M&I to provide the ADP
Services under this Agreement.

DD. "Performance Standards" shall mean those service levels set forth in
attached Schedule 9.1 for the provision of ADP Services.

EE. "Performance Warranty" shall have the meaning, including the exclusions and
exclusive remedy, set forth Article 9 of this Agreement.

FF. "Plan" shall have the meaning set forth in Section 20.1 of this Agreement.

GG. "Proper Instructions" shall mean those instructions sent to M&I in
accordance with Section 3.3 of this Agreement.

HH. "Services" shall mean the services, functions and responsibilities described
in this Agreement to be performed by M&I during the Term and shall include New
Services which are agreed to by the parties in writing.

II. "Taxes" shall mean any manufacturers, sales, use, gross receipts, excise,
personal property or similar tax or duty assessed by any governmental or
quasi-governmental authority upon or as a result of the execution or performance
of any service pursuant to this Agreement or materials furnished with respect to
this Agreement, except any income, franchise, privilege or like tax on or
measured by M&I's net income, capital stock or net worth.

13



--------------------------------------------------------------------------------



JJ. "Term" shall mean the Initial Term and any extension thereof, unless this
Agreement is earlier terminated in accordance with its provisions.

KK. "Termination Assistance" shall have the meaning set forth in Section 12.1 of
this Agreement.

LL. "Termination Fee" shall have the meaning set forth on attached Schedule
11.1.

MM. "Third Party" shall mean any Entity other than the parties or any Affiliates
of the parties.

NN. "User Manuals" shall mean the documentation provided by M&I to Customer
which describes the features and functionalities of each of the ADP Services as
modified and updated by the customer bulletins distributed by M&I from time to
time.

Section 1.3. References. In this Agreement and the schedules and exhibits
attached hereto, which are hereby incorporated and deemed a part of this
Agreement, references and mention of the word "include" and "including" shall
mean "includes, without limitation" and "including, without limitation", as
applicable.

Section 1.4. Interpretation. In the event of a conflict between this Agreement
and the terms of any exhibits and schedules attached hereto, the terms of the
schedules and exhibits shall prevail and control the interpretation of the
Agreement. The exhibits and schedules together with the Agreement shall be
interpreted as a single document.

Section 2. Term.

Section 2.1. Initial Term. This Agreement shall commence on the Effective Date
and continue for a period of sixty-six (66) months ("Initial Term").

Section 2.2. Extensions. Unless this Agreement has been earlier terminated, at
least one (1) year prior to the expiration of the Initial Term, M&I shall submit
to Customer a written proposal for renewal of this Agreement. Customer will
respond to such proposal within three (3) months following receipt and inform
M&I in writing whether or not Customer desires to renew this Agreement. If
Customer informed M&I in writing that Customer does not desire to renew this
Agreement, this Agreement shall terminate on the last day of the Initial Term.
If Customer does not inform M&I in writing that Customer does not desire to
renew this Agreement and if M&I and Customer are unable to agree upon the terms
for renewal of this Agreement at least six (6) months prior to the expiration of
the Initial Term, then this Agreement shall be automatically renewed for one (1)
twelve-month period at M&I's then-current standard prices. Thereafter, this
Agreement shall expire unless further renewed in writing by the parties.

14



--------------------------------------------------------------------------------



Section 3. Appointment.

Section 3.1. Performance by M&I Affiliates or Subcontractors. Customer
understands and agrees that Marshall & Ilsley Corporation is a bank holding
company and that the actual performance of the Services may be made by the
divisions or subsidiaries of Marshall & Ilsley Corporation, Affiliates
Controlled by Marshall & Ilsley Corporation, or subcontractors of any of the
foregoing Entities (collectively, the "Eligible Providers"). For purposes of
this Agreement, performance of the Services by any Eligible Provider shall be
deemed performance by Marshall & Ilsley Corporation itself. M&I shall remain
fully responsible for the performance or non-performance of each Eligible
Provider under this Agreement, to the same extent if M&I itself performed or
failed to perform such services.

Section 3.2. Third Party Products/Services. The parties acknowledge that certain
services and products necessary for the performance of the Services are being,
and in the future may be, provided by Third Parties who will contract directly
with Customer. M&I shall have no liability to Customer for information and
products supplied by, or services performed by, such Third Parties in
conjunction with the Services.

Section 3.3. Proper Instructions. "Proper Instructions"

shall mean those instructions sent to M&I by letter, memorandum, telegram,
cable, telex, telecopy facsimile, computer terminal, e-mail or other "on line"
system or similar means of communication or given orally over the telephone or
given in person by the person executing this Agreement or his designee. Proper
Instructions shall specify the action requested to be taken or omitted.



Section 4. Conversion Intentionally Omitted, Applies to New Customers Only.

Section 5. Banking Application Services.

Section 5.1. ADP Services. M&I agrees to provide Customer with the ADP Services
in accordance with the applicable User Manuals and this Agreement.

Section 5.2. New Services. If Customer wishes to receive any New Service
Customer shall notify M&I and the parties shall implement the same in accordance
with a mutually acceptable schedule. If the New Service is not identified on
M&I's then-current standard price list, Customer shall submit a written request
to M&I in accordance with Section 18.3 of this Agreement. Nothing contained
herein shall obligate M&I to develop a New Service for Customer.

Section 5.3. Automated Clearing House Services. The automated clearing house
services ("ACH Services") to be provided by M&I shall be subject to the terms
and conditions set forth on attached Schedule 5.3.

Section 5.4. Trust Services. The trust processing services ("Trust Services") to
be provided by M&I shall be subject to the terms and conditions set forth on
attached Schedule 5.4.

15



--------------------------------------------------------------------------------



Section 6. Retail Delivery Systems and Services.

Section 6.1. Branch Automation Systems. M&I agrees to provide the licenses,
products, interfaces and network management associated with the automation of
Customer's branch offices, in accordance with the PCTeller license Agreement.

Section 7. EFD Processing Services.

Section 7.1. EFD Services.

The electronic funds delivery services ("EFD Services") to be provided by M&I
shall be subject to the terms and conditions set forth on attached Schedule 7.1.



Section 8. Fees.

Section 8.1. Fee Structure. Schedule 8.1 attached hereto (the "Fee Schedule")
sets forth the costs and charges for the Services and Customer agrees to pay M&I
the fees specified in the Fee Schedule for the Services rendered by M&I. These
costs and charges are included in one or more of the following categories:

(i) one-time fees associated with any conversion;

(ii) a minimum monthly fee for certain recurring, aggregated data processing
services based on stated volumes (the "Monthly Base Fee");

(iii) an hourly or daily fee for programming, training and related Services
requested by Customer; and

(iv) fees for New Services not included in the foregoing categories.

Section 8.2. EFD Services. In addition to the charges specified on the Fee
Schedule, Customer shall be responsible for all interchange and network provider
fees and all dues, fees and assessments established by and owed to Visa and/or
Mastercard for the processing of Customer's transactions, and for all costs and
fees associated with changes to ATM (as defined in Schedule 7.1) protocol caused
by Customer's use of the EFD Services.

Section 8.3. Training and Education. A. M&I shall provide training as requested
by Customer and agreed to by M&I. The sessions shall be held at a location
mutually agreed upon by the parties. Customer shall be responsible for all
Expenses incurred by the participants and M&I's trainers in connection with such
education and training. If Customer requests that training be conducted at a
non-M&I facility, Customer shall be responsible for additional fees as quoted by
M&I.

B. M&I will provide to Customer, at no charge, one set of each of the User
Manuals. When the User Manuals are updated, M&I will provide the updates to
Customer at no additional charge. Additional sets of the User Manuals may be
purchased by Customer.

16



--------------------------------------------------------------------------------



Section 8.4. Excluded Costs. The fees set forth in the Fee Schedule do not
include shipping and courier costs, telecommunication charges, Expenses, Third
Party pass-through charges, workshop fees, training fees, late fees or charges
and Taxes.

Section 8.5. Disputed Amounts. If Customer disputes any charge or amount on any
invoice and such dispute cannot be resolved promptly through good faith
discussions between the parties, Customer shall pay the amounts due under this
Agreement less the disputed amount, and the parties shall diligently proceed to
resolve such disputed amount. An amount will be considered disputed in good
faith if (i) Customer delivers a written statement to M&I on or before the due
date of the invoice, describing in detail the basis of the dispute and the
amount being withheld by Customer, (ii) such written statement represents that
the amount in dispute has been determined after due investigation of the facts
and that such disputed amount has been determined in good faith, and (iii) all
other amounts due from Customer that are not in dispute have been paid in
accordance with the terms of this Agreement.

Section 8.6. Terms of Payment. All amounts due hereunder shall be paid within
thirty (30) days of invoice. Undisputed charges not paid by the due date shall
be subject to annual interest at the rate of 12% or the highest rate permitted
by law, whichever is lower. Customer shall also pay any collection fees and
Damages incurred by M&I in collecting payment of the charges and any other
amounts for which Customer is liable under the terms and conditions of this
Agreement.

Section 8.7. Modification of Terms and Pricing. All charges for Services shall
be subject to annual adjustment as set forth in the Fee Schedule.

Section 9. Performance Warranty/Exclusive Remedy/Disclaimer of all Other
Warranties.

Section 9.1. Performance Warranty. M&I warrants that it will provide the ADP
Services covered by this Agreement in accordance with the Performance Standards
and that it will provide reports to the Customer that are in substantial
conformity with the User Manuals, as amended from time to time. This Performance
Warranty is subject to the warranty exclusions set forth below in Article 9.2
and the remedy limitations set forth below in ArticleA9.3.

Section 9.2 Performance Warranty Exclusions. Except as may be expressly agreed
in writing by M&I, M&I's Performance Warranty does not apply to:

(a) defects, problems, or failures caused by the Customer's nonperformance of
obligations essential to M&I's performance of its obligations; and/or

(b) defects, problems, or failures caused by an event of force majeure.

Section 9.3. Notice of and Correction of Defects. Customer shall notify M&I in
writing of any alleged breach of this Performance Warranty. Upon receipt of such
notice, M&I shall have ninety (90) days to

17



--------------------------------------------------------------------------------



correct the alleged breach. During this time period, M&I shall make every
reasonable effort, at its own expense, to correct any material defect. Customer
shall be responsible for making whatever appropriate adjustments may be
necessary to mitigate adverse effects on Customer until M&I corrects the defect.
If requested by Customer, M&I will, at M&I's expense, assist Customer in making
such corrections through the most cost-effective means, whether manual, by
system reruns or program modifications.

Section 9.4. Disclaimer of all Other Warranties. This Performance Warranty, and
the representations in Section 16.1, are in lieu of, and M&I disclaims any and
all other warranties, conditions, or representations (express or implied, oral
or written) with respect to the services provided under this contract,
including, without limitation, any and all implied warranties of merchantability
or fitness or suitability for any purpose (whether or not M&I knows, has reason
to know, has been advised, or is otherwise in fact aware of any such purpose),
whether alleged to arise by law, by reason of custom or usage in the trade, or
by course of dealing.

Section 9.5. Backup Remedy. If M&I fails to remedy the breach in the time
periods specified in Section 9.3 above, Customer may file a claim for Damages
pursuant to the dispute resolution procedure set forth in Section 15.1 below
and, in addition, terminate the Agreement for cause pursuant to Section 11.2
below.

Section 10. Modification or Partial Termination.

Section 10.1. Modifications to Services. M&I may modify, amend, enhance, update,
or provide an appropriate replacement for the software used to provide the
Services, or any element of its systems or processes at any time to: (i) improve
the Services or (ii) facilitate the continued economic provision of the Services
to Customer or M&I, provided that neither the functionality of the Services nor
any applicable Performance Standards are materially adversely affected.

Section 10.2. Partial Termination by M&I. M&I may, at any time, withdraw any of
the Services (other than the Services identified on Schedule 5.1 attached
hereto) upon providing one hundred eighty (180) days' prior written notice to
Customer. M&I may also terminate any of the Services immediately upon any final
regulatory, legislative, or judicial determination that providing such Services
is inconsistent with applicable law or regulation. If M&I terminates any
Service, M&I agrees to assist Customer, without additional charge, in
identifying an alternate provider of such terminated Service. In such event, M&I
agrees to provide deconversion data in M&I's standard format at no charge. In
the event that Customer shall, at any time after the Effective Date, license M&I
owned software and M&I shall thereafter terminate a Service integral to the
utility of such software pursuant to this Section 10.2, then M&I agrees to
refund to Customer the unearned portion of the license fee paid by Customer for
such software. Customer understands and agrees that, for purposes of the
foregoing, software license fees will be earned by M&I on a straight line basis
from the date of the applicable license agreement through the later of (i) the
last day of the Initial Term of this Agreement or (ii) the date falling four (4)
years after the date of the applicable license agreement.

Section 10.3. Partial Termination by Customer. A. Customer agrees that, during
the Term, Customer shall obtain exclusively from M&I all of its requirements
covered by the Initial Services. If Customer

18



--------------------------------------------------------------------------------



breaches the foregoing covenant, Customer shall pay M&I a Termination Fee for
the discontinued Service, as liquidated damages and not as a penalty except that
Customer may terminate the receipt of the services specified with an asterisk on
Schedule 5.1 without payment of any such fee after providing M&I at least ninety
(90) days' prior notice.

B. Unless otherwise agreed to by the parties in writing, Customer may terminate
any New Service upon one hundred eighty (180) days prior written notice to M&I.
Termination of New Services shall not be subject to any Termination Fee, unless
the entire Agreement is terminated in a manner which would entitle M&I to
receive a Termination Fee.

Section 10.4. Ownership and Proprietary Rights. M&I reserves the right to
determine the hardware, software and tools to be used by M&I in fulfilling its
duties under this Agreement. M&I and Customer intend and agree that M&I shall
retain title and all other ownership and proprietary rights in and to the M&I
Proprietary Materials and information. Such ownership and proprietary rights
shall include any and all rights in and to patents, trademarks, copyrights, and
trade secret rights. M&I and Customer agree that M&I Proprietary Materials and
Information are not "work made for hire" within the meaning of U.S. Copyright
Act 17 U.S.C. Section 101.

Section 10.5. Millennium Modifications. The M&I Software has been modified to be
Millennium Ready. Any additional modification to the M&I Software to make it
Millennium Ready shall be made by M&I at no additional charge to Customer,
provided, however, that any testing requirements imposed on Customer by any
Federal Regulator shall be performed by M&I at Customer's sole cost and expense
at M&I's then-current standard rates. M&I shall provide to Customer, at no
charge, the results of proxy testing conducted as of the Effective the Initial
Date on Services. non-custom M&I Software used to provide the Initial Services.

Section 11. Termination.

Section 11.1. Early Termination. The terms and conditions set forth in attached
Schedule 11.1 shall govern the early termination of this Agreement (or any
Service which is part of the Initial Services).

Section 11.2. For Cause. If either party fails to perform any of its material
obligations under this Agreement and does not cure such failure within thirty
(30) days after being given notice specifying the nature of the failure, then
the non-defaulting party may, by giving notice to the other party, terminate
this Agreement as of the date specified in such notice of termination, or such
later date agreed to by the parties, without prejudice to the non-defaulting
party's right to collect Damages (if the non-defaulting party is the Customer)
or the Termination Fee (if the non-defaulting party is M&I).

Section 11.3. For Insolvency. In addition to the termination rights set forth in
Sections 11.1 and 11.2, subject to the provisions of Title 11, United States
Code, if either party becomes or is declared insolvent or bankrupt, is the
subject to any proceedings relating to its liquidation, insolvency or for the
appointment of a receiver or similar officer for it, makes an assignment for the
benefit of all or substantially all of its creditors, or enters into an
agreement for the composition, extension, or readjustment of all or

19



--------------------------------------------------------------------------------



substantially all of its obligations, or is subject to regulatory sanction by
any Federal Regulator, then the other party may, by giving written notice to
such party, terminate this Agreement as of a date specified in such notice of
termination; provided that the foregoing shall not apply with respect to any
involuntary petition in bankruptcy filed against a party unless such petition is
not dismissed within sixty (60) days of such filing.

Section 11.4. For Force Majeure. In the event that M&I fails to provide the
Services in accordance with this Agreement for a continuous, uninterrupted
period of at least five (5) consecutive days due to an event of force majeure
(as described in Section 22.15 hereof), Customer may immediately terminate this
Agreement upon written notice provided to M&I at any time following the
expiration of the fifth (5th) day of the period described above and prior to the
expiration of such period, without payment of any Termination Fee.

Section 12. Services Following Termination.

Section 12.1. Termination Assistance. Following the expiration or early
termination of this Agreement, M&I shall provide Customer, at Customer's
expense, all necessary assistance to facilitate the orderly transition of
Services to Customer or its designee ("Termination Assistance"). As part of the
Termination Assistance, M&I shall assist Customer to develop a plan for the
transition of all Services then being performed by M&I under this Agreement,
from M&I to Customer or its designee, on a reasonable schedule developed jointly
by M&I and Customer. Prior to providing any Termination Assistance, M&I shall
deliver to Customer a good faith estimate of all such Expenses and charges
including charges for custom programming services. Nothing contained herein
shall obligate Customer to receive Termination Assistance from M&I. No
termination of this Agreement pursuant to Section 11 above or otherwise shall
affect the provisions of this Section 12.1.

Section 12.2. Continuation of Services. Unless M&I terminates this Agreement
pursuant to Section 11.2 above, upon at least sixty (60) days' prior written
request by Customer, M&I shall continue to provide Customer all Services and the
Effective Date of Termination shall be extended for a maximum period of twelve
(12) months. If Customer elects to receive the Services for such period, M&I's
then-current standard pricing shall apply to the provision and receipt of such
Services.

Section 13. Limitation of Liability/Maximum Damages Allowed.

Section 13.1. Equitable Relief/Customer Damages.

A. Customer Damages. To the extent such may be established and proven, Customer
shall be entitled to Damages in the event Customer terminates this Agreement
pursuant to Section 11.2, Section 11.3, or Section 11.4 of this Agreement.

B. Equitable Relief. Either party may seek equitable remedies, including
injunctive relief, for a breach of the other party's obligations under Section
17 of this Agreement, prior to commencing the dispute resolution procedures set
forth in Section 15.1 below.

20



--------------------------------------------------------------------------------



Section 13.2. Exclusion of Incidental and Consequential Damages. Independent of,
severable from, and to be enforced independently of any other provision of this
Agreement, neither party will be liable to the other party (nor to any person
claiming rights derived from the other party's rights) in contract, tort, or
otherwise, for incidental, consequential, special, punitive, or exemplary
damages of any kind--including lost profits, loss of business, or other economic
damage, and further including injury to property, but specifically excluding the
damages set forth in Article 13.3, below or any consequential damages caused
directly by M&I's willful misconduct--as a result of breach of any warranty or
other term of this Agreement, including any failure of performance, regardless
of whether the party liable or allegedly liable was advised, had other reason to
know, or in fact knew of the possibility thereof.

Section 13.3. Maximum Damages Allowed. Notwithstanding any other provision of
this Agreement, and for any reason, including breach of any duty imposed by this
contract or independent of this contract, and regardless of any claim in
contract, tort, or otherwise, but specifically excluding liability for damages
directly caused by M&I's willful misconduct, M&I's total, aggregate liability
under this Agreement shall in no circumstance exceed payments made to M&I by
Customer under this Agreement during the six (6) months prior to the act or
event giving rise to such claim.

Section 13.4. Statute of Limitations. No lawsuit or other action may be brought
by either party hereto, or on any claim or controversy based upon or arising in
any way out of this Agreement, after one (1) year from the date on which the
cause of action arose regardless of the nature of the claim or form of action,
whether in contract, tort, or otherwise; provided, however, the foregoing
limitation shall not apply to the collection of any amounts due under this
Agreement.

Section 13.5. Economic Loss Waiver. In addition to and not in limitation of any
other provision of this Article 13, each party hereby knowingly, voluntarily,
and intentionally waives any right to recover from the other party any economic
losses or damages in any action brought under tort theories, including,
misrepresentation, negligence and/or strict liability, or relating to the
quality or performance of any products or services provided by M&I. For purposes
of this waiver, economic losses and damages include monetary losses or damages
caused by a defective product or service except personal injury or damage to
other property. Even if remedies provided under this Agreement shall be deemed
to have failed of their essential purpose, neither party shall have any
liability to the other party under tort theories for economic losses or damages.

Section 13.6. Liquidated Damages. Customer acknowledges that (a) the Termination
Fee has been the subject of active negotiation and agreement between the
parties; (b) the Termination Fee shall be deemed liquidated damages and not a
penalty; and (c) M&I shall suffer a material adverse impact on its business if
this Agreement is terminated prior to expiration of its Term.

Section 13.7. Essential Elements. Customer and M&I acknowledge and agree that
the limitations contained in this Article are

21



--------------------------------------------------------------------------------



essential to this Agreement, and that M&I has expressly relied upon the
inclusion of each and every provision of this Article 13 as a condition to
executing this Agreement.

Section 14. Insurance and Indemnity.

Section 14.1. Insurance. M&I shall maintain for its own protection fidelity bond
coverage for the Operations Center personnel; insurance coverage for loss from
fire, disaster or the causes contributing to interruption of normal services,
including replacement of data processing equipment; reconstruction of data file
media and related processing costs; additional expenses incurred to continue
operations; and business interruption to reimburse M&I for losses resulting from
suspension of the Operation Center's activities due to physical loss of
equipment.

Section 14.2. Indemnity.

A. By Customer. Customer shall indemnify M&I from, defend M&I against, and pay
any final judgments awarded against M&I, resulting from: (i) any breach of this
Agreement by Customer (ii) Customer's violation of Federal, state, or other laws
or regulations; (iii) work-related injury or death caused by Customer or its
employees or agents; (iv) tangible personal or real property damage or financial
or monetary loss incurred by M&I resulting from Customer's acts or omissions;
and (v) the data, information and/or instructions furnished by Customer and any
inaccuracy or inadequacy therein.

B. By M&I. M&I shall indemnify Customer from, defend Customer against, and pay
any final judgment awarded against Customer, resulting from: (i) any claim by a
Third Party that the Services or the M&I Software infringe upon any patent,
copyright or trademark of a Third Party under the laws of the United States;
(ii) any breach of this Agreement by M&I; iii) M&I's violation of Federal,
state, or other laws or regulations; (iv) work-related injury or death caused by
M&I, its employees, or agents; and (v) tangible personal or real property damage
resulting from M&I's acts or omissions.

Section 14.3. Indemnification Procedures. If any Third Party makes a claim
covered by this Section against an indemnitee with respect to which such
indemnitee intends to seek indemnification under this Section, such indemnitee
shall give notice of such claim to the indemnifying party, including a brief
description of the amount and basis therefor, if known. Upon giving such notice,
the indemnifying party shall be obligated to defend such indemnitee against such
claim, and shall be entitled to assume control of the defense of the claim with
counsel chosen by the indemnifying party, reasonably satisfactory to the
indemnitee. Indemnitee shall cooperate fully with, and assist, the indemnifying
party in its defense against such claim in all reasonable respects. The
indemnifying party shall keep the indemnitee fully apprised at all times as to
the status of the defense. Notwithstanding the foregoing, the indemnitee shall
have the right to employ its own separate counsel in any such action, but the
fees and expenses of such counsel shall be at the expense of such indemnitee.
Neither the indemnifying party nor any indemnitee shall be liable for any
settlement of action or claim effected without its consent. Notwithstanding the
foregoing, the indemnitee shall retain, assume, or reassume sole control over
all expenses relating to every aspect of the defense that it believes is not the
subject of the indemnification provided for in this section. Until both (a) the
indemnitee receives notice from indemnifying

22



--------------------------------------------------------------------------------



party that it will defend, and (b) the indemnifying party assumes such defense,
the indemnitee may, at any time after ten (10) days from the date notice of
claim is given to the indemnifying party by the indemnitee, resist or otherwise
defend the claim or, after consultation with and consent of the indemnifying
party, settle or otherwise compromise or pay the claim. The indemnifying party
shall pay all costs of indemnity arising out of or relating to that defense and
any such settlement, compromise, or payment. The indemnitee shall keep the
indemnifying party fully apprised at all times as to the status of the defense.
Following indemnification as provided in this Section, the indemnifying party
shall be subrogated to all rights of the indemnitee with respect to the matters
for which indemnification has been made.

Section 15. Dispute Resolution.

Section 15.1. Representatives of Parties. All disputes arising under or in
connection with this Agreement shall initially be referred to the Account
Representatives. If the Account Representatives are unable to resolve the
dispute within five (5) business days after referral of the matter to them, the
managers of the Account Representatives shall attempt to resolve the dispute.
If, after five (5) days they are unable to resolve the dispute, senior
executives of the parties shall attempt to resolve the dispute. If, after five
(5) days they are unable to resolve the dispute, the parties shall submit the
dispute to the chief executive officers of the parties for resolution. Neither
party shall commence legal proceedings with regard to a dispute until completion
of the dispute resolution procedures set forth in this Section 15.1, except to
the extent necessary to preserve its rights or maintain a superior position.

Section 15.2. Continuity of Performance. During the pendency of the dispute
resolution proceedings described in this Article 15, M&I shall continue to
provide the Services so long as Customer shall continue to pay all undisputed
amounts to M&I in a timely manner.

Section 16. Representations and Warranties.

Section 16.1. By M&I. M&I represents and warrants that:

A. Rights. M&I has the right to provide the Services hereunder, using all
computer software required for that purpose.



B. Organization and Approvals. M&I is a corporation validly existing and in
active status under the laws of the State of Wisconsin. It has all the requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement. The execution, delivery and performance of this Agreement
has been duly authorized by M&I and this Agreement is enforceable in accordance
with its terms against M&I. No approval, authorization or consent of any
governmental or regulatory authorities is required to be obtained or made by M&I
in order for M&I to enter into and perform its obligations under this Agreement.



23



--------------------------------------------------------------------------------



Section 16.2. By Customer. Customer represents and warrants that:

A. Organization. It is a corporation validly existing and in good standing under
the laws of the state of its incorporation.

B. Authority. It has all the requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement. The execution,
delivery and performance of this Agreement has been duly authorized by Customer
and this Agreement is enforceable in accordance with its terms against Customer.

C. Approvals. No approval, authorization or consent of any governmental or
regulatory authorities required to be obtained or made by Customer in order for
Customer to enter into and perform its obligations under this Agreement.

Section 17. Confidentiality and Ownership.

Section 17.1. Customer Data. Customer shall remain the sole and exclusive owner
of all Customer Data and other Confidential Information (as hereinafter
defined), regardless of whether such data is maintained on magnetic tape,
magnetic disk, or any other storage or processing device. All such Customer Data
and other Confidential Information shall, however, be subject to regulation and
examination by the appropriate auditors and regulatory agencies to the same
extent as if such information were on Customer's premises. "Customer Data" means
any and all data and information of any kind or nature submitted to M&I by
Customer, or received by M&I on behalf of Customer, in connection with the
Services.

Section 17.2. M&I Systems. Customer acknowledges that it has no rights in any
software, systems, documentation, guidelines, procedures and similar related
materials or any modifications thereof provided by M&I, except with respect to
Customer's use of the same during the Term to process its data.

Section 17.3. Confidential Information. "Confidential Information" of a party
shall mean all confidential or proprietary information and documentation of such
party, whether or not marked as such, including without limitation with respect
to Customer, all Customer Data. Confidential Information shall not include: (i)
information which is or becomes publicly available (other than by the person or
entity having the obligation of confidentiality) without breach of this
Agreement; (ii) information independently developed by the receiving party;
(iii) information received from a third party not under a confidentiality
obligation to the disclosing party; or (iv) information already in the
possession of the receiving party without obligation of confidence at the time
first disclosed by the disclosing party. The parties acknowledge and agree that
the substance of the negotiations of this Agreement, and the terms of this
Agreement are considered Confidential Information subject to the restrictions
contained herein. Neither party shall use, copy, sell, transfer, publish,
disclose, display, or otherwise make any of the other party's Confidential
Information available to any Third Party without the prior written consent of
the other.

24



--------------------------------------------------------------------------------



Section 17.4. Obligations of the Parties. M&I and Customer shall hold the
Confidential Information of the other party in confidence and shall not disclose
or use such Confidential Information other than for the purposes contemplated by
this Agreement, and shall instruct their employees, agents, and contractors to
use the same care and discretion with respect to the Confidential Information of
the other party or of any Third Party utilized hereunder that M&I and Customer
each require with respect to their own most confidential information, but in no
event less than a reasonable standard of care, including but not limited to, the
utilization of security devices or procedures designed to prevent unauthorized
access to such materials. Each party shall instruct its employees, agents, and
contractors of its confidentiality obligations hereunder and not to attempt to
circumvent any such security procedures and devices. Each party's obligation
under the preceding sentence may be satisfied by the use of its standard form of
confidentiality agreement, if the same reasonably accomplishes the purposes here
intended. All such Confidential Information shall be distributed only to persons
having a need to know such information to perform their duties in conjunction
with this Agreement.

Section 17.5. Security. M&I shall be responsible for, and shall establish and
maintain safeguards against, any disaster, loss or alteration of the Customer
Data in the possession of M&I. Such safeguards shall be no less rigorous than
that M&I uses to protect its own data of a similar nature.

Section 18. Management of Project.

Section 18.1. Account Representatives. M&I shall assign a team of qualified
individuals to be assigned ("Account Representatives") to devote time and effort
to management of the Services under this Agreement, consisting of a managing
director, client relationship manager, client solutions manager, administrative
accounting support, as more fully described in Schedule 18.1 attached hereto and
others as necessary. Following March 1, 2000, this arrangement will be reviewed
with Customer, and at Customer's option, Customer may request that this team be
replaced with a dedicated account manager to Customer.

Section 18.2. Reporting and Meetings. The parties shall mutually agree upon (a)
an appropriate set of periodic reports to be issued by M&I to Customer during
the Term; and (b) an appropriate set of periodic meetings to be held between
selected Account Representatives during the Term. Meetings shall be held to
review performance, changes, resource utilization and such other matter as
appropriate.

Section 18.3. Development Projects and Technical Support. A. Upon Customer's
written request, M&I will develop and provide to Customer a good faith estimate
of any additional charges which Customer may incur in connection with the
operation of any new software, major modification or enhancements developed by
M&I or the acquisition of Third Party software. Customer agrees that M&I will
have the opportunity to bid on and be considered for all software development,
maintenance and other technology projects related to the Services that Customer
wishes to implement. Nothing contained herein shall obligate: (a) M&I to develop
enhancements requested by Customer; or (b) for Customer to obtain such services
from M&I.

25



--------------------------------------------------------------------------------



B. For Customer requested enhancements requiring a programming effort in excess
of eighty (80) hours, M&I agrees to provide Customer ballpark programming
estimates within fifteen (15) business days following receipt of all information
necessary to process such request. Detailed programming estimate will be made
available to Customer within an additional twenty (20) business days. After
Customer's approval of any such detailed estimate, M&I agrees to schedule the
development of such enhancement within thirty (30) business days.

C. M&I agrees to disclose to Customer its plans for new product development
prior to general release of such information. Customer shall have the
opportunity to participate in the development of any such product. Upon
completion of such development, Customer may utilize any such new product on a
trial basis under mutually agreeable terms. The fees for any such new product
utilized by Customer shall be waived for a period up to ninety (90)days.

Section 19. Regulatory Compliance.

A. Customer shall be solely responsible for monitoring and interpreting (and for
complying with, to the extent such compliance requires no action by M&I) the
federal and state laws, rules and regulations pertaining to Customer's business
(the "Legal Requirements"). Based on Customer's Proper Instructions, M&I shall
select the processing parameter settings, features and options (collectively,
the "Parameters") within M&I's system that will apply to Customer. Customer
shall be responsible for determining that such selections are consistent with
the Legal Requirements and with the terms and conditions of any agreements
between Customer and its clients. In making such determinations, Customer may
rely upon the written descriptions of such Parameters contained in the User
Manuals. M&I shall perform system processing in accordance with the Parameters.

B. Subject to the foregoing, M&I shall perform an on-going review of federal
laws, rules and regulations. M&I shall maintain the features and functions set
forth in the User Manuals for each of the Services in accordance with all
changes in federal laws, rules and regulations applicable to such features and
functions, in a non-custom environment. For any new federal laws, rules and
regulations, M&I will perform a business review, with input from M&I's customers
and user groups. If M&I elects to support a new federal law, rule or regulation
through changes to the M&I Software, M&I shall develop and implement
modifications to the Services to enable Customer to comply with such new federal
laws, rules and regulations. In all other circumstances relating to regulatory
compliance of the Services, including state laws, rules and regulations, the
provisions of Section 5.2 above (New Services) shall apply.

C. In any event, M&I shall work with Customer in developing and implementing a
suitable procedure or direction to enable Customer to comply with federal and
state laws, rules and regulations applicable to the Services being provided by
M&I to Customer, including in those instances when M&I has elected to, but it is
not commercially practicable to, modify the M&I Software prior to the regulatory
deadline for compliance.

26



--------------------------------------------------------------------------------



Section 20. Disaster Recovery.

Section 20.1. Services Continuity Plan. M&I shall maintain throughout the Term
of the Agreement a Services Continuity Plan (the "Plan") in compliance with
applicable regulatory requirements. "Disaster" shall have the meaning set forth
in the Plan. Review and acceptance of the Plan as may be required by any
applicable regulatory agency shall be the responsibility of Customer. M&I shall
cooperate with Customer in conducting such reviews as such regulatory agency may
from time to time reasonably request. A detailed Executive Summary of the Plan
has been provided to Customer. Updates to the Plan shall be provided to Customer
without charge.

Section 20.2. Relocation. If appropriate, M&I shall relocate all affected
Services to an alternate disaster recovery site as expeditiously as possible
after declaration of a Disaster, and shall coordinate with Customer all
requisite telecommunications modifications necessary to achieve full
connectivity to the disaster recovery site, in material compliance with all
regulatory requirements.

Section 20.3. Resumption of Services. The Plan provides that, in the event of a
Disaster, M&I will be able to resume the Services in accordance therewith within
the time periods specified in the Plan. In the event M&I is unable to resume the
Services to Customer within the time periods specified in the Plan, Customer
shall have the right to terminate this Agreement without payment of the
Termination Fee upon written notice to M&I delivered within forty-five (45) days
after declaration of such Disaster.

Section 20.4. Annual Test. M&I shall test its Plan by conducting one (1) test
annually and shall provide Customer with a description of the test results in
accordance with applicable laws and regulations. Customer may request to
participate in such testing.

Section 21. General Terms and Conditions.

Section 21.1. Transmission of Data

. The responsibility and expense for transportation and transmission of, and the
risk of loss for, data and media transmitted between M&I and Customer shall be
borne by Customer. Data lost by M&I following processing, including loss of data
transmission, shall either be restored by M&I from its backup media or shall be
reprocessed from Customer's backup media at no additional charge to Customer.



Section 21.2. Equipment and Network. Customer shall obtain and maintain at its
own expense its own data processing and communications equipment as may be
necessary or appropriate to facilitate the proper use and receipt of the
Services. Customer shall pay all installation, monthly, and other charges
relating to the installation and use of communications lines between Customer's
datacenter and the Operations Center. M&I maintains and will continue to
maintain a network control center with diagnostic capability to monitor
reliability and availability of the communication lines described in the Network
Schedule, but M&I shall not be responsible for the continued availability or
reliability of such communications lines.

27



--------------------------------------------------------------------------------



Section 21.3. Reliance on Data. M&I will perform the Services described in this
Agreement on the basis of information furnished by Customer. M&I shall be
entitled to rely upon any such data, information, or instructions as provided by
Customer. If any error results from incorrect input supplied by Customer,
Customer shall be responsible for discovering and reporting such error and
supplying the data necessary to correct such error to M&I for processing at the
earliest possible time.

Section 21.4. Data Backup. Customer shall maintain adequate records including
(i) microfilm images of items being transported to M&I or (ii) backup on
magnetic tape or other electronic media where transactions are being transmitted
to M&I, from which reconstruction of lost or damaged items or data can be made.
Customer assumes all responsibility and liability for any loss or damage
resulting from failure to maintain such records.

Section 21.5. Balancing and Controls. Customer shall (a) on a daily basis,
review all input and output, controls, reports, and documentation, to ensure the
integrity of data processed by M&I; and (b) on a daily basis, check exception
reports to verify that all file maintenance entries and nondollar transactions
were correctly entered. Customer shall be responsible for initiating timely
remedial action to correct any improperly processed data which these reviews
disclose.

Section 21.6. Use of Services. Customer assumes exclusive responsibility for the
consequences of any Proper Instructions Customer may give M&I, for Customer's
failure to properly access the Services in the manner prescribed by M&I, and for
Customer's failure to supply accurate input information. Customer agrees that,
except as otherwise permitted in this Agreement or in writing by M&I, Customer
will use the Services only for its own internal business purposes to service its
banking customers and clients and will not sell or otherwise provide, directly
or indirectly, any of the Services or any portion thereof to any Third Party.

Section 21.7. Regulatory Assurances. M&I and Customer acknowledge and agree that
the performance of these Services will be subject to regulation and examination
by Customer's regulatory agencies to the same extent as if such Services were
being performed by Customer. Upon request, M&I agrees to provide any appropriate
assurances to such agency and agrees to subject itself to any required
examination or regulation. Customer agrees to reimburse M&I for reasonable costs
actually incurred due to any such examination or regulation that is performed
primarily for the purpose of examining Services used by Customer.

A. Notice Requirements. Customer shall be responsible for complying with all
regulatory notice provisions to any applicable governmental agency, which shall
include providing timely and adequate notice to the Chief Examiner of the
Federal Home Loan Bank Board, the Office of Thrift Supervision, the Office of
the Comptroller of the Currency, The Federal Deposit Insurance Corporation, the
Federal Reserve Board, or their successors, as applicable (collectively, the
"Federal Regulators"), as of the Effective Date of this Agreement, identifying
those records to which this Agreement shall apply and the location at which such
Services are to be performed.



B. Examination of Records. The parties agree that the records maintained and
produced under this Agreement shall, at all times, be available at the
Operations Center for examination and audit by governmental agencies having
jurisdiction over the Customer's business, including any Federal Regulator. The
Director of Examinations of any Federal Regulator or his or her designated
representative shall have the right to ask for and to receive directly from M&I
any reports, summaries, or information contained in or derived from data in the
possession of M&I related to the Customer. M&I shall notify Customer as soon as
reasonably possible of any formal request by any authorized governmental agency
to examine Customer's records maintained by M&I, if M&I is permitted to make
such a disclosure to Customer under applicable law or regulations. Customer
agrees that M&I is authorized to provide all such described records when
formally required to do so by a Federal Regulator.





C. Audits. M&I shall cause a Third Party review of the Operations Center and
related internal controls, to be conducted annually by its independent auditors.
M&I shall provide to Customer, upon written request, one copy of the audit
report resulting from such review. Remote datacenters used by M&I in providing
some of the Services shall be reviewed by M&I's internal auditors in accordance
with procedures and on a schedule satisfactory to the Federal Regulator
responsible for supervision of M&I.



Section 21.8. IRS Filing

. Customer represents it has complied with all laws, regulations, procedures,
and requirements in attempting to secure correct tax identification numbers
(TINS) for Customer's payees and customers and agrees to attest to this
compliance by an affidavit provided annually. Customer authorizes M&I to act as
Customer's agent and sign on Customer's behalf the Affidavit required by the
Internal Revenue Service on Form 4804, or any successor form. Exhibit A
(Attorney-in-Fact Appointment) and Exhibit B (Affidavit) shall be executed by
Customer contemporaneously with the execution of this Agreement. Customer
acknowledges that M&I's execution of the Form 4804 Affidavit on Customer's
behalf does not relieve Customer of responsibility to provide accurate TINS or
liability for any penalties which may be assessed for failure to comply with TIN
requirements.



Section 21.9. Affiliates. Customer agrees that it is responsible for assuring
compliance with this Agreement by those Affiliates receiving Services under this
Agreement. Customer agrees to be responsible for the submission of its
Affiliates' data to M&I for processing and for the transmission to Customer's
Affiliates of such data processed by and received from M&I. Customer agrees to
pay any and all fees owed under this Agreement for Services rendered to its
Affiliates.

Section 21.10. Future Acquisitions. Customer acknowledges that M&I has
established the Fee Schedule and enters into this Agreement on the basis of
M&I's understanding of the Customer's current need for Services and Customer's
anticipated future need for Services as a result of internally generated
expansion of its customer base. If the Customer expands its operations by
acquiring Control of additional financial institutions or the Customer
experiences a Change in Control (as hereinafter defined), the following
provisions shall apply:

28



--------------------------------------------------------------------------------



A. Acquisition of Additional Entities. If Customer acquires Control after the
date hereof of one or more bank holding companies, banks, savings and loan
associations or other financial institutions that are not currently Affiliates,
M&I agrees to provide Services for such new Affiliates and such Affiliates shall
automatically be included in the definition of "Customer"; provided that (a) the
conversion of each new Affiliate must be scheduled at a mutually agreeable time,
but in any event, M&I will make good faith efforts to effect the conversion of
new affiliates to M&I's systems within one hundred twenty (120) days after
regulatory approval, (taking into account, among other things, the availability
of qualified M&I conversion resources familiar with Customer's operations) and
must be completed before M&I has any obligation to provide Services to such new
Affiliate; (b) the Customer will be liable for any and all Expenses in
connection with the conversion of such new Affiliate; and (c) Customer shall pay
conversion fees in an amount to be mutually agreed upon with respect to each new
Affiliate.



B. Change in Control of Customer. If a Change in Control occurs with respect to
Customer, M&I agrees to continue to provide Services under this Agreement;
provided that (a) M&I's obligation to provide Services shall be limited to the
entities comprising the Customer prior to such Change in Control and (b) M&I's
obligation to provide Services shall be limited in any and all circumstances to
the number of accounts and items processed in the 3-month period prior to such
Change in Control occurring plus 25%.



Section 22. Miscellaneous Provisions.

Section 22.1. Governing Law. The validity, construction and interpretation of
this Agreement and the rights and duties of the parties hereto shall be governed
by the internal laws of the State of Wisconsin, excluding its principles of
conflict of laws.

Section 22.2. Entire Agreement; Amendments. This Agreement, together with the
exhibits and schedules hereto, constitutes the entire agreement between M&I and
the Customer with respect to the subject matter hereof. There are no
restrictions, promises, warranties, covenants or undertakings other than those
expressly set forth herein and therein. This Agreement supersedes all prior
negotiations, agreements, and undertakings between the parties with respect to
such matter. This Agreement, including the exhibits and schedules hereto, may be
amended only by an instrument in writing executed by the parties or their
permitted assignees.

Section 22.3. Assignment. This Agreement may not be assigned by either party, by
operation of law or otherwise, without the prior written consent of the other
party, which consent shall not be unreasonably withheld, provided that (a) M&I's
consent need not be obtained in connection with the assignment of this Agreement
pursuant to a merger in which Customer is a party and as a result of which the
surviving Entity becomes an Affiliate of another bank holding company, bank,
savings and loan association or other financial institution, so long as the
provisions of Section 21.10 are complied with; and (b) M&I may freely assign
this Agreement (i) in connection with a merger, corporate reorganization or sale
of all or substantially all of its assets, stock or securities, or (ii) to any
Entity which is a successor to the assets or the business of the M&I Data
Services division of M&I.

29



--------------------------------------------------------------------------------



Section 22.4. Relationship of Parties. The performance by M&I of its duties and
obligations under this Agreement shall be that of an independent contractor and
nothing contained in this Agreement shall create or imply an agency's
relationship between Customer and M&I, nor shall this Agreement be deemed to
constitute a joint venture or partnership between Customer and M&I.

Section 22.5. Notices. Except as otherwise specified in the Agreement, all
notices, requests, approvals, consents and other communications required or
permitted under this Agreement shall be in writing and shall be personally
delivered or sent by (i) first class U.S. mail, registered or certified, return
receipt requested, postage pre-paid; or (ii) U.S. express mail, or other,
similar overnight courier service to the address specified below. Notices shall
be deemed given on the day actually received by the party to whom the notice is
addressed.

In the case of Customer: First Midwest Bancorp, Inc.
300 Park Blvd., Suite 405
Itasca IL 60143
Attn: Kent Belasco
Chief Information Officer and
Executive Vice President

In the case of M&I: M&I Data Services
4900 West Brown Deer Road
Brown Deer WI 53223
Attn: Thomas McBride
Vice President
Norrie J. Daroga
Vice President and General Counsel

Section 22.6. Headings. Headings in this Agreement are for reference purposes
only and shall not effect the interpretation or meaning of this Agreement.

Section 22.7. Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together constitute one and the same agreement.

Section 22.8. Waiver. No delay or omission by either party to exercise any right
or power it has under this Agreement shall impair or be construed as a waiver of
such right or power. A waiver by any party of any breach or covenant shall not
be construed to be a waiver of any succeeding breach or any other covenant. All
waivers must be in writing and signed by the party waiving its rights.

Section 22.9. Severability. If any provision of this Agreement is held by court
or arbitrator of competent jurisdiction to be contrary to law, then the
remaining provisions of this Agreement will remain in full force and effect.
Articles 11, 13 and 17 and Sections 22.1 and 22.17 shall survive the expiration
or earlier termination of this Agreement for any reason.

30



--------------------------------------------------------------------------------



Section 22.10. Attorneys' Fees and Costs. If any legal action is commenced in
connection with the enforcement of this Agreement or any instrument or agreement
required under this Agreement, the prevailing party shall be entitled to costs,
attorneys' fees actually incurred, and necessary disbursements incurred in
connection with such action, as determined by the court.

Section 22.11. Financial Statements. M&I agrees to furnish to the Customer
copies of the then-current annual report for the Marshall & Ilsley Corporation,
within 45 days after such document is made publicly available.

Section 22.12. Publicity. Neither party shall use the other parties' name or
trademark or refer to the other party directly or indirectly in any media
release, public announcement or public disclosure relating to this Agreement or
its subject matter, in any promotional or marketing materials, lists or business
presentations, without consent from the other party for each such use or
release. Customer agrees that neither it, its directors, officers, employees or
agents shall disclose this Agreement or any of the terms or provisions of this
Agreement to any other party.

Section 22.13. Solicitation. Neither party shall solicit the employees of the
other party during the Term of this Agreement, for any reason.

Section 22.14. No Third Party Beneficiaries. Each party intends that this
Agreement shall not benefit, or create any right or cause of action in or on
behalf of, any person or entity other than the Customer and M&I.

Section 22.15. Force Majeure. Notwithstanding any provision contained in this
Agreement, neither party shall be liable to the other to the extent fulfillment
or performance if any terms or provisions of this Agreement is delayed or
prevented by revolution or other civil disorders; wars; acts of enemies;
strikes; lack of available resources from persons other than parties to this
Agreement; labor disputes; electrical equipment or availability failure; fires;
floods; acts of God; federal, state or municipal action; statute; ordinance or
regulation; or, without limiting the foregoing, any other causes not within its
control, and which by the exercise of reasonable diligence it is unable to
prevent, whether of the class of causes hereinbefore enumerated or not. This
clause shall not apply to the payment of any sums due under this Agreement by
either party to the other.

Section 22.16. Construction. M&I and Customer each acknowledge that the
limitations and exclusions contained in this Agreement have been the subject of
active and complete negotiation between the parties and represent the parties'
voluntary agreement based upon the level of risk to Customer and M&I associated
with their respective obligations under this Agreement and the payments to be
made to M&I and the charges to be incurred by M&I pursuant to this Agreement.
The parties agree that the terms and conditions of this Agreement shall not be
construed in favor of or against any party by reason of the extent to which any
party or its professional advisors participated in the preparation of this
document.

Section 22.17. Waiver of Jury Trial. Each of Customer and M&I hereby knowingly,
voluntarily and intentionally waives any

31



--------------------------------------------------------------------------------



and all rights it may have to a trial by jury in respect of any litigation based
on, or arising out of, under, or in connection with, this Agreement or any
course of conduct, course of dealing, statements (whether verbal or written), or
actions of M&I or Customer, regardless of the nature of the claim or form of
action, written contract or tort, including negligence.

Section 22.18. Showcase. Customer agrees to reasonably make its facilities and
personnel available to M&I for the purpose of assisting M&I in the solicitation
of M&I's prospective new customers. M&I agrees to provide Customer a credit
against data processing charges of two thousand five hundred dollars ($2,500)
for each such prospect.

Section 22.19. Finder's Fee. M&I will provide Customer with a credit which may
be used to offset data processing fees for services (excluding telecommunication
charges and other pass through charges) in an amount equal to the first month's
processing fees for: (i) each of Customer's new affiliates, whose data was not
being processing by M&I, but will be processed by M&I under this Agreement; and
(ii) for Customer's correspondent or non-affiliated institutions whose data was
not being processed by M&I, but will be processed by M&I utilizing remote input
processing sites owned by Customer. The Finder's Fee will be payable where
initial contact to a financial institution is made by Customer, or a lead
generated and developed by Customer, followed by Customer assistance and
involvement in the selling process (not limited to Customer site visits,
referrals, presentations, etc.) for the purpose of selling M&I Services, and the
financial institution signs a processing agreement with M&I. The finder's fee,
as described above, shall be based upon and payable after the first month's use
of the ordinary services following the completion of all conversion of the new
financial institution as proposed.

Section 22.20. IBS Software Purchase. At any time, Customer has the option of
licensing the M&I Software used to process data hereunder from M&I. The license
will be provided to Customer at seventy percent (70%) of the single-license
market price and on the terms and subject to the conditions, other than price,
of M&I's then-current standard license agreement, plus an amount equal to
seventy percent (70%) of the single-license market price for any software
components not set forth below. The "market price" of the Software is defined as
the price at which the software is made generally available for licensing,
assuming no changes are made in the form of the Standard Licensing Agreement or
in the software licensed. The software components included in the above-stated
fees are: Deposits, Loans, Customer Information System, Teller Terminal, and any
specially created enhancements undertaken at Customer's request during the term
of this Agreement and for which M&I consents at the time of creating such
enhancements to, including the enhancement, as part of the licensed software
system.

32



--------------------------------------------------------------------------------



In Witness Whereof, the parties have caused this Agreement to be executed in
their names as of the date first above written.



Marshall & Ilsley Corporation ("M&I"), acting through its division, M&I Data
Services



 

 

By: /S/ OWEN J. SULLIVAN

Name: Owen J. Sullivan

Title: President

Outsourcing Business Group



By: /S/ THOMAS MCBRIDE

Name: Thomas McBride

Title: Vice President



First Midwest Bancorp, Inc. ("Customer")



 

 

By: /S/ KENT BELASCO

Name: Kent Belasco

Title: Chief Information Officer and

Executive Vice President

